SECOND AMENDMENT

TO

NATIONAL BANKSHARES, INC.

SALARY CONTINUATION AGREEMENT

DATED FEBRUARY 8, 2006

FOR

MARILYN A. B. BUHYOFF

 

THIS THIRD AMENDMENT is adopted this 17th day of December, 2008, effective as of
January 1, 2006, by and between NATIONAL BANKSHARES, INC., a Virginia
corporation headquartered in Blacksburg, Virginia (the “Company”), and MARILYN
A. B. BUHYOFF (the “Executive”).

 

The Company and the Executive executed the Salary Continuation Agreement on
February 8, 2006 effective as of January 1, 2006 (the “Agreement”).

 

The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue Code.
Therefore, the following changes shall be made:

 

The following sentence is added at the end of Section 1.13 of the Agreement:

 

In determining whether a Separation from Service has occurred, the term
“Company” shall include its affiliates required to be treated as a service
recipient along with the Company for purposes of Section 409A of the Code.

 

Sections 2.3 and 2.3.1 of the Agreement shall be deleted in their entirety and
replaced by the following:

 

2.3

Disability Benefit. If the Executive experiences a Disability prior to Normal
Retirement Age while in the active service of the Company, the Company shall
distribute to the Executive the benefit described in this Section 2.3 in lieu of
any other benefit under this Article.

 

2.3.1

Amount of Benefit. The annual benefit under this Section 2.3 is the Disability
Benefit set forth on Schedule A for the Plan Year immediately preceding the date
that the Executive’s cessation of service with the Company occurs due to
Disability; provided, however, if the Executive ceases service with the Company
due to Disability on December 31st of a Plan Year, then the Compnay shall
distribute the Disability Benefit set forth on Schedule A for the Plan Year in
which such Separation from Service occurs.

 

Section 2.4.3 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.4.3

Excess Parachute Payment. If any benefit payable under this Agreement would
create an excise tax under the excess parachute rules of Section 280G of the
Code, the Company shall comply with any applicable restrictions or limitations
applicable to the Executive in the Executive’s employment or other agreement, if
any, with the Company or any affiliate of the Company addressing the same.

 

Section 2.5 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.5

Restriction on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Separation from Service under such procedures as established by the Company
in accordance with Section 409A of the Code, benefit distributions that are made
upon Separation from Service may not commence earlier than six (6) months after
the date of such Separation from Service. Therefore, in the event this Section
2.5 is applicable to the Executive, any distribution or series of distributions
to be made due to a Separation from Service shall commence no earlier that the
first day of the seventh month following the Separation from Service. No
catch-up payment, or interest representing the time value of money, shall be
made or due as a result of the six (6) month delay in payment required by this
Section 2.5

 

Section 8.3 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

8.3

Plan Terminations Under Section 409A. Notwithstanding anything to the contrary
in Section 8.2, but subject to the applicable requirements of Section 409A of
the Code, if this Agreement terminates in the following circumstances:

 

--------------------------------------------------------------------------------

 

(a)

Within thirty (30) days before or twelve (12) months after a Change in Control,
provided that all distributions are made no later than twelve (12) months
following such termination of the Agreement and further provided that all the
Company’s arrangements which are substantially similar to the Agreement are
terminated with respect to the participants therein who experienced the Change
in Control so the Executive and all such participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of such
terminations;

 

(b)

Upon the Company’s dissolution or with the approval of a bankruptcy court,
provided that the amounts deferred under the Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

(c)

Upon the Company’s termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulations Section
1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Company, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Company does not adopt any new arrangement that would be a Similar Arrangement
for a minimum of three (3) years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Agreement;

 

the Company may distribute the actuarial equivalent of the present value of the
Early Termination benefit, determined as of the date of the termination of the
Agreement, to the Executive in a lump sum subject to the above terms. Actuarial
equivalence shall be determined on the basis of the applicable actuarial factors
in the National Bankshares, Inc. Retirement Income Plan unless the Company
decides, in good faith, that other actuarial factors are more appropriate.

 

 

IN WITNESS OF THE ABOVE, the Company and the Executive hereby consent to this
Second Amendment.

 

Executive:

 

National Bankshares, Inc.

 

 

 

/s/ MARILYN A. B. BUHYOFF

 

By: /s/ JAMES G. RAKES

Marilyn A. B. Buhyoff

 

Title: Chairman, President & CEO

 

 

1782793.2

 

 

 